Citation Nr: 0426245	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-08 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability and if so, whether service connection is 
warranted.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Cousel


INTRODUCTION

The veteran served on active duty from July 1945 to November 
1949.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision, which determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  

In June 2004, the veteran appeared at the RO and testified at 
a hearing conducted by the undersigned Veterans Law Judge.  
The transcript of that hearing has been associated with the 
claims file.  At the hearing, the veteran submitted 
additional evidence in the form of service records and VA 
records, accompanied by an appropriate waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2001).

As a result of the decision herein below, this appeal is 
being remanded to the RO via the Appeals Management Center, 
in Washington, DC.  VA will notify the veteran and his 
representative as to what further action is required on his 
part.


FINDINGS OF FACT

1.  In an unappealed February 2002 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disability.

2.  The evidence received since the February 2002 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered that, by itself or when 
considered with previous evidence, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that prior to receipt of the veteran's 
application to reopen the claim of entitlement to service 
connection for a low back disability, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law.  Regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The regulations included amendments concerning the timing and 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing, but applies only 
to an application to reopen a finally decided claim received 
on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
It thus applies to this veteran's claim, which was received 
in October 2002.

In any event, as explained herein below, the Board is of the 
opinion that new and material evidence has been presented to 
reopen the veteran's claim.  Therefore, no additional 
evidence or information is required to substantiate his 
application to reopen.  



II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within a year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 (1996) 
- that the credibility of the evidence is to be presumed - 
was not altered by the Federal Circuit decision in Hodge.

In the present case, the veteran's claim of entitlement to 
service connection for a low back disability has previously 
been denied on numerous occasions by the RO and the Board.  
The Board initially denied the claim in a September 1951 
decision on the basis that the evidence did not establish 
that a back disability was incurred in or aggravated by the 
veteran's service.  In a November 1975 decision, the Board 
determined that the evidence submitted in support of the 
reopened claim was insufficient to establish a new factual 
basis for the grant of service connection.  In decisions in 
November 1990 and January 1999, the Board denied the 
veteran's appeal on the basis that new and material evidence 
had not been received to reopen the service connection claim.  
The Board in July 1999 also denied the veteran's motion for 
reconsideration of the January 1999 decision, stating that 
"obvious error" was not found in the decision.  Since then, 
in rating decisions of November 1999, October 2000, March 
2001, and February 2002, the RO has determined that new and 
material evidence has not been received to reopen the claim.  

The Board decisions are considered final, as are the RO 
decisions in November 1999, October 2000, March 2001, and 
February 2002 from which the veteran did not perfect an 
appeal.  Notwithstanding the finality of these decisions, the 
veteran's claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).  

The last final disallowance of the veteran's claim in this 
case is the February 2002 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's service connection claim.  

When the RO denied the claim of service connection for a low 
back disability in February 2002, it had considered the 
veteran's entire file, to include service medical records, 
copies of letters the veteran wrote his mother while he was 
in the military, statements from the veteran, his brother and 
a friend, documents from the U.S. Department of Labor 
concerning worker's compensation, private medical records 
dated from 1951 to 2001 to include statements proffered by 
treating physicians, and testimony of the veteran at hearings 
before the Board in July 1998 and before a local hearing 
officer at the RO in October 1989, June 1975 and February 
1998.

This evidence showed among other things that the veteran was 
hit in the back while boxing in April 1946 with subsequent 
hospitalization for pain and tenderness, specifically in the 
5th lumbar vertebra and lumbosacral region.  The veteran was 
returned to duty in August 1946 with a final diagnosis of 
"no disease."  There was no further reference to back 
problems until after service, when Austin Fortney, M.D., in 
February 1951 stated that he examined the veteran in 
connection with soreness in the lumbar spine (4th vertebra).  
Despite negative physical findings at that time, the doctor 
diagnosed the veteran with ruptured intervertebral lumbar 
disc.  Documents from the U.S. Department of Labor show that 
the veteran applied for, and received, worker's compensation 
based on a low back injury at his place of employment in 
December 1969, while removing a file cabinet drawer.  On such 
documents and the medical records statements associated with 
the application, dated from the early 1970s, Wade Renn, M.D., 
indicated that the veteran was being treated for a herniated 
lumbar disc at L5-S1.  In reference to a January 1975 
examination, J. C. Campa, M.D., diagnosed abnormal narrowing 
of the L2 and L3 intervertebral space, as shown on X-ray.  
The veteran underwent surgery in 1976 for a herniated lumbar 
disc (L5-S1).  A December 1994 private magnetic resonance 
imaging (MRI) scan of the lumbar spine reflected multilevel 
degenerative disc disease.  

As for the statements proffered by private treating 
physicians, Dr. Renn in June 1987 indicated that the veteran 
had a herniated lumbar disc that was an aggravation of a pre-
existing condition.  In February 1990, he clarified that the 
lower back problem for which the veteran underwent surgery in 
1976 was a further aggravation and injury of his original 
injury that he sustained during service while boxing.  In 
February 1995, Leon Smith, M.D., indicated that a review of 
the veteran's service medical records clearly showed a low 
back injury as a result of a boxing incident and that there 
was no conclusion to be drawn other than the injury caused 
ongoing back pain and disability.  James Goss, D.O., in March 
and September 1997, indicated that the veteran had an ongoing 
back problem for many years that appeared to be related to an 
in-service accident, as related by the veteran and as 
confirmed by Dr. Renn.  In May 1999, Dr. Smith reiterated 
that it appeared that the veteran had a long history of back 
complaints that originally began with a service-related 
injury; he referenced Dr. Renn's June 1987 note.  Dr. Goss in 
April 1999 also referenced Dr. Renn's note, and opined again 
that the veteran's current low back condition dated back to 
1946.  He restated this in a December 2001 record (which was 
a duplicate of an unsigned December 2000 record).  

In statements dated in March 1989, February 1990, and July 
1990, the veteran himself acknowledged two post-service 
injuries to his back.  In particular, the veteran stated in 
July 1990 that he had a 1954 and 1969 injury with civil 
service at Fort Stewart, Georgia and Moody AFB, Georgia, 
respectively.  In relating his medical history pertinent to 
his back to treating physicians, as noted above, he did not 
refer to these post-service injuries.  

The evidence received since the February 2002 decision 
includes VA and private medical records, copies of service 
records, and statements and testimony of the veteran.  The 
service records are copies of those already contained in the 
file, showing treatment for complaints of low back pain.  VA 
records, dated in February 2001 and from September 2001 to 
October 2002, indicate ongoing treatment for chronic low back 
pain, to include a L3-4 laminectomy due to lumbar instability 
in February 2001.  A computerized tomography (CT) scan of the 
lumbar spine in June 2002 showed that the veteran was status 
post posterior spine fusion from L2-S1 with no disc 
herniation or spinal canal stenosis.  Further, on a June 2002 
outpatient record, a VA physician indicated that the veteran 
had suffered a low back injury in 1946 with progressive 
problems with low back pain and degeneration ever since that 
time.  The physician opined that "it would be reasonable to 
assume that [the veteran's] current back problems could have 
originated with his service-related injury."   

In an October 2002 statement, Leon Smith, M.D., indicated 
that the veteran had been receiving treatment for a low back 
(L4-L5-S1) condition since 1946.  He stated that he was 
"very familiar" with the veteran's disability and had been 
treating him for many years.  He further indicated that he 
had reviewed the veteran's service records that indicated an 
injury in 1946.  He opined that "it is as likely as not that 
[the veteran's] disability is a result of, and/or occurred 
while on active duty and that he still suffers from this 
condition."  He directly attributed the veteran's current 
disability to the in-service injury.  

In statements received in February 2003 and April 2003, the 
veteran indicated that a VA neurosurgeon who examined him in 
January 2003 felt that it was as likely as not that his 
current back condition was related to his in-service injury.  
He also cited to case law for the proposition that a second 
medical opinion submitted for the purpose of reopening a 
claim for service connection, while re-articulating a prior 
medical opinion by a different physician, is not cumulative 
but corroborative evidence, and thus may be deemed material.  

At his June 2004 Board hearing, the veteran described the low 
back injury during a boxing match in service and subsequent 
treatment.  He testified to ongoing treatment for low back 
complaints following service, adding at one point that the 
injury during service was the only one he had ever had, 
having never been hit in the back with anything else.  

In regard to the evidence submitted since the February 2002 
RO decision, the Board finds that statements from the 
veteran's private physician and from a treating VA physician 
were not previously before the RO in February 2002.  While 
the veteran has previously submitted a statement from Dr. 
Smith containing an opinion relevant to the etiology of 
existing low back disability, he has never before submitted 
any such opinion from a VA medical professional that is 
probative of the issue at hand, namely whether the veteran's 
current low back disability is related to service.   The 
Board also finds that the additional evidence is "material" 
as it relates to an unestablished fact necessary to 
substantiate the veteran's claim.  Specifically, in this 
case, the required "unestablished fact" consists of a 
medical link between the current low back disability and 
either disease or injury in service.  The additional records 
show that the veteran currently has a lumbar spine disability 
that required surgical fusion in February 2001, and includes 
opinions stating that the onset of the disability appears to 
have been during active service.  Of particular significance 
in that regard are the opinions of Dr. Smith in October 2002 
and a VA treating physician in June 2002, who both appear to 
agree that the onset of the veteran's low back disability 
occurred during the veteran's period of service.  The Board 
thus finds that the additionally-received evidence raises a 
reasonable possibility of substantiating the claim, as 
required under 38 C.F.R. § 3.156, such that the claim is 
reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability, the appeal to this extent is allowed.


REMAND

Prior to Board consideration of the merits of the veteran's 
claim of entitlement to service connection for a low back 
disability on a de novo basis, additional development is 
indicated.

A longitudinal review of the claims file reflects a history 
of an in-service back injury as well as post-service back 
injuries.  The veteran maintains that his current low back 
disability had its onset during service, when he sustained an 
injury that required treatment, and, has also indicated that, 
to the extent there is evidence of post-service injuries, 
such exacerbated his pre-existing low back injury.  Although 
the record contains opinions relating the veteran's back 
problems to service, it does not appear that any of the 
opinions of record is based on a complete and independent 
review of the veteran's relevant in-service and post-service 
medical history.  Notably, for example, these physicians did 
not acknowledge or discuss the veteran's relevant post-
service history of additional injury to the back.  Thus, it 
remains unclear whether the veteran's has a current back 
disability that is related to his period of service.  As 
such, an examination based on review of the entire claims 
folder, to include service medical records, post-service 
medical records, documents from the U.S. Department of Labor 
regarding worker's compensation, and statements of the 
veteran, is necessary to determine the nature and etiology of 
the veteran's existing low back disability/ies.  

Prior to the examination, the RO should request that the 
veteran furnish additional information concerning all post-
service low back injuries, such as those he has acknowledged 
to have occurred in 1954 and 1969, and the treatment thereof.  
During the examination, the physician should among other 
things also elicit from the veteran information pertinent to 
all injuries involving the low back during and subsequent to 
service.    

Prior to the examination, the RO should also attempt to 
obtain any other additional pertinent treatment records 
indicated by the veteran.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In that regard, medical records from the Gainesville VAMC 
since October 2002 should be obtained.  

Finally, the Board notes that the RO must ensure that the 
veteran has been fully apprised of the redefined obligations 
of the VA as contained in the VCAA in regard to a claim of 
service connection for a low back disability, particularly as 
those responsibilities relate to what information or evidence 
is needed from him and what the VA has done and will do to 
assist him in substantiating his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  All appropriate steps should be taken 
to ensure that all notification and 
development action required by the VCAA is 
completed.  This includes issuing any 
additional notice to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of service connection for a low back 
disability.  

2.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers (VA or non-VA), and 
the approximate dates of treatment, 
relevant to evaluation of the veteran for 
complaints referable to the low back.  
This should include additional 
information concerning his previously 
acknowledged post-service injuries to the 
back in 1954 and 1969 and all treatment 
received in connection with those 
injuries.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of identified 
records for association with the claims 
file, to include medical records from the 
Gainesville VAMC dated from October 2002.  

3.  The RO should arrange for the veteran 
to undergo a VA examination in orthopedics 
and neurology to determine the nature and 
likely etiology of all current low back 
disability.  All indicated testing in this 
regard should be accomplished.  It is 
imperative that the claims file should be 
made available to the examiner for review 
in conjunction with the examination.  
Detailed findings should be reported in 
connection with the evaluations.  In 
particular, the examiner should elicit 
from the veteran information pertinent to 
all injury of the low back during and 
subsequent to service, to include injuries 
in 1954 at Fort Stewart, Georgia and in 
December 1969 at Moody AFB, Georgia 
described on documents pertaining to 
worker's compensation.  The examiner 
should furnish an opinion as to the 
medical probability (less likely than not 
or more likely than not) that any 
currently present low back disability had 
its onset during the veteran's period of 
service from July 1945 to November 1949, 
or manifested within the year following 
the veteran's discharge from service in 
November 1949.  In so opining, the 
examiner's attention is directed to 
numerous medical statements already of 
record, to include those of Dr. Renn dated 
in June 1987 and February 1990; Dr. Smith 
dated in February 1995, May 1999, and 
October 2002; Dr. Goss dated in September 
1997, April 1999, and December 2001; and a 
VA physician dated in June 2002.  The VA 
examiner should endeavor to address these 
opinions, as well as furnish complete 
rationale for all personal opinions 
expressed.  

4.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claim of service connection for 
a low back disability, based on a review 
of the entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



